EXHIBIT 10.1

Curis Inc.

AGREEMENT AND GENERAL RELEASE

It is hereby agreed by and between Mary Elizabeth Potthoff (“Employee”) and
Curis Inc. (“Curis”), for good and sufficient consideration more fully described
below that:

1. Employment Status. The Employee’s employment with Curis is terminated
effective May 17, 2007 (the termination date). As of the termination date, the
Employee’s salary will cease and all Company benefit programs terminated, except
as required by applicable federal or state law, or otherwise described below.

2. Payment of Earned and Accrued Vacation Pay. The Employee has received a check
in payment for all salary due through the termination date and all unused,
accrued vacation pay on the termination date.

3. Severance Pay/Benefit Continuance/Options.

(a) Severance Pay. In return for the execution of the instant Agreement and
General Release (the “Agreement”), the Employee will receive 26 weeks of
severance pay at employee’s current rate of pay, for a total severance payment
of $100,000.00 less all applicable state and federal taxes. The severance pay
will be paid to the Employee on November 19, 2007 in a single payment in the
form of a check which will be mailed directly to the Employee’s home address.

(b) Benefits. Employee’s medical/dental insurance as an employee of Curis will
cease effective May 17, 2007. Employee will immediately become eligible for
continuation of medical/dental coverage pursuant to COBRA. Curis will pay the
COBRA premium until Employee’s severance period ends on November 18, 2007. At
the end of the severance period, the Employee is eligible to continue coverage
for the balance of the total eighteen (18) month COBRA period provided that
Employee pays the COBRA premium. In the event Employee obtains alternate
employment during this period, Curis medical/dental coverage will cease to the
extent permitted by COBRA. The Employee will receive further COBRA information
under separate cover. Life Insurance, Short Term Disability and Long Term
Disability end on the termination date. A conversion option for Life Insurance
and Long Term Disability is available. Details of policy conversion will be
provided during the exit interview or upon request.

(c) Restricted Stock/Options. For all Employee-held stock options, the Employee
is entitled to exercise the vested portion of his/her stock option within ninety
(90) days of the termination date, except for stock option CU000534, dated
September 2, 2002, whereby the 43,750 vested shares of common stock that were
not exercised under this award may be exercised through May 17, 2008, and in the
event such stock option is not exercised by May 17, 2008, all 43,750 shares
shall expire and thereafter be unexercisable. The employee will not continue to
vest after the termination date.

4. Company Files, Documents and Other Property. No later than the termination
date, the Employee will return to Curis any keys, credit cards or other items
that he/she might have in his/her possession that are the property of Curis. No
later than the termination date, the Employee will return all Curis files,
reports, books, data and other documents.

5. Releases.

(a) In exchange for the compensation described in Section 3 and other good and
valuable consideration, receipt of which is hereby acknowledged, the Employee
hereby agrees that his/her representatives, agents, estates, successors and
assigns release and forever discharge Curis, its affiliates, divisions,
subsidiaries, parent companies, predecessors, successors and assigns, and the
officers, trustees, employees, agents, managers, supervisors, representatives
and attorneys, of all such entities, in their professional and/or official
capacities for Curis, and their personal/individual capacities to the extent
related to matters related to Employee’s employment and/or termination from
employment (the “Releasees”), from any and all actions or causes of action,
suits, claims, complaints, contracts, liabilities, agreements, promises, debts
and damages, whether existing or contingent, of any nature whatsoever, known or
unknown (“claims”),



--------------------------------------------------------------------------------

including but not limited to those claims which arose out of the Employee’s
employment with or his/her termination of employment from Curis, to the extent
such claims arose on or before the date this Agreement was executed. This
release is intended by the Employee and Curis to be all encompassing and to act
as a full and total release of any claims that the Employee may have or has had
against the Releasees, including, but not limited to, any claim under any
federal or state law or regulation dealing with either employment or employment
discrimination such as those laws or regulations concerning discrimination on
the basis of age, including but not limited to the Age Discrimination in
Employment Act of 1967, as amended, 29 United States Code Section 621, et seq.,
race, color, creed, sex, sexual preference, religion, national origin, handicap
status, or status as a disabled or Vietnam era veteran; any contract, whether
oral or written, express or implied; or under the common law of any
jurisdiction, which arose out of the Employee’s employment with or termination
of employment from Curis, to the extent such claims arose on or before the date
this Agreement was executed, provided however that nothing in this section 5(a)
shall prevent Employee from bringing any legal action to for the purpose of
enforcing any obligations of Curis to Employee under this Agreement. Employee
does not release Curis from any obligation to indemnify Employee under the Offer
Letter of July 25, 2002 as amended by the Amendment to the Offer Letter, dated
October 31, 2006 and to the fullest extent provided in Curis’ Certificate of
Incorporation and Bylaws.

(b) As a material inducement for Employee to enter into this Agreement , the
Releasees hereby irrevocably and unconditionally release Employee from any and
all claims arising out of the Employee’s employment with or her termination of
employment from Curis , to the extent such claims arose on or before the date
this Agreement was executed, provided however that nothing in this section 5(b)
shall release Employee from any obligation set forth in this Agreement; any
obligations intended to continue beyond her termination date as outlined in the
Offer Letter of July 25, 2002 as amended by the Amendment to the Offer Letter,
dated October 31, 2006; any obligations of the Invention, Non-Disclosure and
Non-Competition Agreement; or any claims arising out of or related to Employee’s
commission of acts involving fraud, criminal activity or misconduct committed
during his/her employment with Curis.

(c) The Employee agrees and acknowledges the payments and benefits set forth in
this Agreement, together with payments and benefits previously provided to the
Employee by Curis, and the benefits described in the Offer Letter of July 25,
2002, as amended by the Amendment to the Offer Letter, dated October 31, 2006,
are the only payments and benefits he/she will receive in connection with
his/her employment and termination. The Employee further agrees and acknowledges
that she would otherwise not have been entitled to the payments and benefits set
forth in this Agreement, and described in the Offer Letter of July 25, 2002, as
amended by the Amendment to the Offer Letter, dated October 31, 2006, as such
payments and benefits were subject to execution of this Agreement.

6. Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967

(a) Employee represents and agrees that he/she has received a description in
writing, in a manner calculated to be understood by the average individual
eligible to participate, of any class, unit, or group of individuals covered by
the reduction in force program, any eligibility factors for such program, any
time limits applicable to such program, a list of the job titles and ages of all
individuals who are eligible or selected for benefits under such program, and
the job titles and ages of all individuals in the same job classification or
organizational unit who are not eligible or selected for benefits under the
reduction in force. The written description referred to in the preceding
sentence is incorporated herein by reference.

(b) THE EMPLOYEE IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR
TO EXECUTING THIS AGREEMENT AND WILL BE GIVEN A PERIOD OF FORTY-FIVE (45) DAYS
WITHIN WHICH TO DO SO AND CONSIDER WHETHER OR NOT TO SIGN THIS AGREEMENT. THE
EMPLOYEE ALSO WILL HAVE A PERIOD OF SEVEN (7) DAYS FOLLOWING HIS/HER—SIGNING OF
THIS AGREEMENT IN WHICH TO REVOKE IT, AND THE AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN (7) DAY PERIOD HAS EXPIRED. IN THE
EVENT THAT THE EMPLOYEE EXECUTES THIS AGREEMENT WITHIN LESS THAN FORTY-FIVE
(45) DAYS AFTER THE DATE IT WAS DELIVERED TO HIM/HER, THE EMPLOYEE ACKNOWLEDGES
THAT SUCH DECISION WAS ENTIRELY VOLUNTARY AND HE/SHE HAD THE OPPORTUNITY TO
CONSIDER THIS AGREEMENT FOR THE ENTIRE FORTY-FIVE (45) DAY PERIOD.



--------------------------------------------------------------------------------

7. No Admission. Nothing in this Agreement is to be construed as an admission by
Curis, its successors, assigns, officers, employees, and or agents whether in
their individual or official capacity of any liability or unlawful conduct
whatsoever.

8. Confidentiality. Subject to the provisions of Section 9(f) below, the
Employee agrees not to disclose, except to Employee’s legal or financial
advisors and immediate family members, (provided in all cases that she receives
assurances of continued confidentiality of the information), and except as
provided by law, either directly or indirectly, any information whatsoever
regarding any claim he/she might have or might have had against the Releasees,
or any information of the terms of this Agreement to any person or organization,
including but not limited to, members of the press and media, present and former
employees of Curis, its successors, assigns, officers, employees, and/or agents
and other members of the public.

Curis agrees not to disclose, except as provided by law, any information of the
terms of this Agreement, or any claim that it might have or have had against the
Employee that is waived and/or released in paragraph 5(b) herein, to anyone
except directors and officers of Curis, employees of Curis who have a need to
know, or Curis’ attorneys, accountants, financial advisors, or other agents,
individuals or entities who have a business need to know, provided in all cases
that it receives assurances of continued confidentiality of the information.

9. Representations and Governing Law.

(a) This Agreement represents a complete understanding between the parties,
supersedes any and all other agreements and understandings, whether oral or
written and may not be modified, altered or changed except upon written consent
of the parties. Nothing herein shall alter or change Employee’s obligations
under the Invention, Non-Disclosure and Non-Competition Agreement and the
provisions therein shall remain in full force and effect.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts without giving effect to the
principles of conflicts of law thereof.

(c) This Agreement shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any entities with
which or into which Curis may be merged or which may succeed to its assets or
business.

(d) In case any one or more of the provisions contained in this Agreement for
any reason shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had never been contained herein.

(e) The Employee represents that he/she has read the foregoing Agreement, fully
understands the terms and conditions of such Agreement, and is voluntarily
executing the same. In entering into this Agreement, the Employee does not rely
on any representation, promise or inducement made by Curis, with the exception
of the consideration described in this document. The Employee may revoke this
Agreement for a period of seven (7) days following its execution and the
Agreement shall not become effective or enforceable until this revocation period
has expired. If Employee decides to rescind his/her assent to this Agreement
within seven (7) days after signing it, Employee must deliver a notice of
rescission to Rachel Klein, Manager, Human Resources, 45 Moulton Street,
Cambridge, MA 02138. To be effective, such rescission must be hand-delivered or
postmarked within the seven (7)-day period and sent by certified mail, return
receipt requested, to Ms. Klein at the above address. If this Agreement is not
executed on or before July 20, 2007, it shall be rescinded.

(f) Nothing in this Agreement shall prohibit or restrict, or be construed as
prohibiting or restricting the Employee from filing a charge with the Equal
Employment Opportunity Commission or Massachusetts Commission Against
Discrimination, or from participating in an investigation or proceeding
conducted by such agencies, and this section shall override any provision to the
contrary in this Agreement; provided, however, that the Employee shall not be
permitted to gain any benefit (including but not limited to monetary benefit)
from any such filing.

[Signature Page to Follow]



--------------------------------------------------------------------------------

Signed this 25th day of June, 2007.

 

CURIS INC.     By:   /s/    MICHAEL P. GRAY             Employee:    
/s/    MARY ELIZABETH POTTHOFF         Dated: June 25, 2007     Dated: June 27,
2007